Name: Commission Regulation (EC) No 2324/94 of 28 September 1994 correcting Regulations (EC) No 1583/94 and (EC) No 1979/94 fixing the sluice-gate prices and levies for eggs
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 253/16 Official Journal of the European Communities 29 . 9. 94 COMMISSION REGULATION (EC) No 2324/94 of 28 September 1994 correcting Regulations (EC) No 1583/94 and (EC) No 1979/94 fixing the sluice-gate prices and levies for eggs THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2771 /75 of 29 October 1975 on the common organization of the market in eggs ('), as last amended by Regulation (EEC) No 1 574/93 (2), and in particular Article 3 thereof, Whereas Commission Regulation (EC) No 1 583/94 (3) fixes the levies from 1 July 1994 and Commission Regu ­ lation (EC) No 1979/94 (4) fixes the levies from 1 August 1994 ; Whereas a check has shown that an error in calculation appears in the Annexes to those Regulations ; whereas the Regulations in question should accordingly be corrected ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Poultrymeat and Eggs, HAS ADOPTED THIS REGULATION : Article 1 The levies fixed in the Annex to Regulation (EC) No 1 583/94 are hereby replaced by those in Annex I hereto. The levies fixed in the Annex to Regulation (EC) No 1979/94 are hereby replaced by those in Annex II hereto. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 July 1994 as regards the levies fixed in Annex I. It shall apply with effect from 1 August 1994 as regards the levies fixed in Annex II . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 28 September 1994. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 282, 1 . 11 . 1975, p. 49. (2) OJ No L 152, 24. 6 . 1993, p. 1 . (3) OJ No L 166, 1 . 7 . 1994, p. 123 . (4) OJ No L 198 , 30. 7 . 1994, p . 137. 29. 9 . 94 Official Journal of the European Communities No L 253/17 ANNEX I to the Commission Regulation of 28 September 1994 correcting the levies on eggs for the period 1 July to 31 July 1994 (3) CN code Sluice-gate price Levy from 1 July to 31 July 1994 ECU/100 units ECU/ 100 units 0407 00 11 , 51,88 9,93 ( ») 0407 00 19 11,05 2,93 (') ECU/100 kg ECU/100 kg 0407 00 30 84,12 24,92 (&gt;) 0408 11 80 408,67 1 16,63 (') 0408 19 81 184,77 50,84 (') 0408 19 89 196,88 54,33 0 0408 91 80 342,96 112,64 0 0 0408 99 80 90,85 28,91 00 (') Products falling within this code, imported from Poland, Hungary, the Czech Republic and the Slovak Republic under the Agreements concluded between those countries and the Community, and in respect of which EUR.l certificates issued in accordance with Regulation (EEC) No 2699/93 have been presented, are subject to the levies set out in the Annex to that Regulation . (2) Products falling within this code, imported from Romania and Bulgaria under the Interim Agreements concluded between those countries and the Community, and in respect of which EUR.l certificates issued in accordance with Regulation (EC) No 1559/94 have been presented, are subject to the levies set out in the Annex to that Regulation . (3) No levy applies to OCT originating products according to Article 101 ( 1 ) of Decision 91 /482/EEC. No L 253/18 Official Journal of the European Communities 29 . 9 . 94 ANNEX II to the Commission Regulation of 28 September 1994 correcting the levies on eggs for the period 1 August to 30 September 1994 (3) CN code Sluice-gate price Levy from 1 August to 30 September 1994 ECU/100 units ECU/100 units 0407 00 11 51,88 9,950 0407 00 19 11,05 2^3 (') ECU/100 kg ECU/100 kg 0407 00 30 84,12 24,96 (') 0408 11 80 408,67 116,81 (') 0408 19 81 184,77 50,92 (') 0408 19 89 196,88 54,41 (  ) 0408 91 80 342,96 1 1 2,82 (') (2) 0408 99 80 90,85 28,95 (') (2) (') Products falling within this code, imported from Poland, Hungary, the Czech Republic and the Slovak Republic under the Agreements concluded between those countries and the Community, and in respect of which EUR.l certificates issued in accordance with Regulation (EEC) No 2699/93 have been presented, are subject to the levies set out in the Annex to that Regulation . (2) Products falling within this code, imported from Romania and Bulgaria under the Interim Agreements concluded between those countries and the Community, and in respect of which EUR.l certificates issued in accordance with Regulation (EC) No 1559/94 have been presented, are subject to the levies set out in the Annex to that Regulation . (3) No levy applies to OCT originating products according to Article 101 ( 1 ) of Decision 91 /482/EEC.